Citation Nr: 0844308	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-29 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for bronchial 
asthma.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to February 
1956.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
San Juan, the Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  For the entire time on appeal, the veteran's asthma has 
been manifested by the intermittent need for inhalation or 
oral bronchodilator therapy; daily use has not been shown.

2.  Pulmonary function tests (PFTs) do not show an FEV-1 
greater than 50-70 percent predicted, or an FEV-1/FVC greater 
than 56-70 percent.  


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 10 
percent, but no more, for bronchial asthma have been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.97, Diagnostic Code (DC) 6602 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

As the veteran has perfected an appeal as to the assignment 
of initial rating following the initial award of service 
connection, the Board must evaluate all the evidence of 
record reflecting the severity of the veteran's disability 
from the date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).   This could 
result in staged ratings, i.e. separate ratings for different 
time periods.  Id.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2008). 

In the present case, the veteran's service-connected 
bronchial asthma is currently rated as 0 percent disabling 
under DC 6602.  In order to warrant a compensable disability 
rating for bronchial asthma, the evidence must show the 
following: 

*	FEV-1 of 70 to 80 percent predicted (10 percent 
disabling under DC 6602); 
*	FEV-1/FVC of 71 to 80 percent (10 percent disabling 
under DC 6602); or
*	intermittent inhalational or oral bronchodilator therapy 
(10 percent disabling under DC 6602).

The Board has reviewed the record and finds that the evidence 
demonstrates symptomatology consistent with the criteria for 
a disability rating of 10 percent.  

Specifically, the February 2007 VA examination revealed that 
the veteran used inhaled anti-inflammatory treatment as a 
means of relieving his asthmatic symptoms.  He reported that 
he was prescribed Azmacort, which he used when he had an 
asthma attack.  He related that once the wheezing resolved, 
he no longer used the medication.  He indicated that he had 
three attacks the previous year.  Based on the intermittent 
use of an inhaler, the Board finds that a 10 percent rating 
is warranted under DC 6602.   

Next, having found that the veteran's symptoms meet the 
criteria for a 10 percent rating, the Board has considered 
whether a rating in excess of 10 percent is warranted.   In 
order to warrant a rating in excess of 10 percent, the 
evidence must show:

*	FEV-1 of 56 to 70 percent predicted (30 percent 
disabling under DC 6602);
*	FEV-1/FVC of 56 to 70 percent (30 percent disabling 
under DC 6602); or
*	daily inhalational or oral bronchodilator therapy (30 
percent disabling under DC 6602); or
*	inhalational anti-inflammatory medication (30 percent 
disabling under DC 6602).

After a review of the entire claims file, the Board finds 
that the veteran's symptoms do not more nearly approximate 
the criteria for the next-higher 30 disability rating.

First, April 2005 pulmonary function tests (PFTs) reveal FEV-
1 of 99 percent predicted and FEV-1/FVC of 113 percent 
predicted.  Therefore, a 30 percent disability rating is not 
warranted based on FEV-1 and FEV-1/FVC findings.

Next, the evidence does not indicate that the veteran had 
required daily inhalational or oral bronchodilator therapy.  
In an April 2005 VA examination, he stated that his asthma 
attacks were sporadic in nature, sometimes occurring two or 
three times a year and other times occurring once every few 
years.  Similarly, in the more recent February 2007 VA 
examination, he stated that he had been to his physician 
three times in the past 12 months.  Of note, his asthma 
treatment is provided through a private physician but the VA 
clinical records do not report it on the problem list or have 
a pharmacy entry for asthmatic medication.

Accordingly, while the occasional need for an inhalational 
anti-inflammatory medication is shown, the evidence does not 
reflect the need for daily therapy.  As such, there is no 
basis for a 30 percent disability rating pursuant to DC 6602.  

The Board has further considered the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) but finds no evidence that the veteran's 
disability has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.

In this case, frequent periods of hospitalization have not 
been shown with regard to the veteran's asthma.  Further, the 
preponderance of the evidence does not indicate that his 
condition has resulted in any occupational impairment or that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned rating.   

The Board recognizes that, pursuant to the February 2007 VA 
examination, he was not employed.  However, the examiner 
specifically determined that his limitations of being able to 
perform certain tasks, such as household chores, were not due 
to asthma but were due to his non-service-connected back 
disorder and non-service-connected diabetic neuropathy.

For these reasons, the Board finds that the requirements for 
referral for an extraschedular evaluation for his disability 
under the provisions of 38 C.F.R.
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Hence, referral for assignment of an extra-schedular 
evaluation is not warranted in this case.  

In conclusion, the Board finds that the veteran's symptoms 
more nearly approximate the criteria for a disability rating 
of 30 percent, but no higher, for bronchial asthma.  The 
Board finds that his symptoms remained constant throughout 
the appeal period and, as such, staged ratings are not 
warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the veteran's 
private and VA treatment records with the claims file, and he 
was afforded a VA examination in April 2005 and a VA 
examination in February 2007.  Significantly, he has not 
identified any additional evidence pertinent to the issue on 
appeal that has not been associated with the claims file.  
Therefore, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


ORDER

A 10 percent rating, but no more, for bronchial asthma is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


